Citation Nr: 0732043	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-41 029	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1970.  He served in Vietnam from October 1969 to November 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from March and December 2004 rating actions that denied 
service connection for PTSD.

In September 2006, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

Although the record contains some correspondence from the RO 
to the veteran in July 2003 addressing some VCAA notice and 
duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The July 2003 RO 
letter failed to inform the veteran of what was needed to 
establish entitlement to service connection for a disability 
in general, and to service connection for PTSD in particular.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession (of which he was not previously notified), and 
ensure that he receives notice that meets the requirements of 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  This should include copies of all records 
of treatment and evaluation for PTSD from The Counseling 
Center of Wayne & Holmes Counties, 2285 Benden Drive, 
Wooster, Ohio 44691, including by Rashid Pervez, M.D., and 
Amanda Brewer, Ph. D.

With respect to other specific development warranted in this 
case, the Board points out that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition, (2) 
credible supporting evidence that a claimed inservice 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and a 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2007).  

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service in 
Vietnam, specifically, being attacked by the enemy with a 
meat cleaver, causing a head injury requiring multiple 
stitches, and witnessing a service comrade from his unit, PFC 
Steven Gertner, stabbed and severely wounded in the same 
incident that occurred when they were stationed at the Long 
My depot outside the village of Phu Ty in approximately 
September or October 1970.  In July 2004, a service comrade 
of the veteran furnished a statement in support of the 
veteran's claimed stressors.

2004 post-service medical records from The Counseling Center 
of Wayne & Holmes Counties note the veteran's history of 
depression and PTSD.

As the veteran has medical findings possibly indicative of 
PTSD, the question remains as to whether the remaining 
criteria for establishing service connection for PTSD are 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat - a determination that is to be made 
on a case-by-case basis - requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and a claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, the VA determines either that a veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

Under the circumstances, the Board finds that the RO should 
contact the U.S. Army and Joint Services Records Research 
Center (USAJSRRC) and attempt to verify the veteran's 
abovementioned claimed inservice stressors.  The RO should 
also afford the veteran an opportunity to provide additional 
information regarding those experiences.  In addition, since 
there is no legal requirement that the occurrence of specific 
inservice stressful experiences must be established only by 
official records, the RO should also invite the veteran to 
submit statements from additional service comrades or others 
that establish the occurrence of his claimed inservice 
stressful experiences.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  
 
If these actions do not produce evidence that sufficiently 
corroborates the occurrence of a claimed inservice stressful 
experiences, then the RO should also attempt to corroborate 
the specifically-claimed events independently, to include 
obtaining operational reports for the military unit with 
which the veteran served in Vietnam.  The RO is reminded, 
however, that requiring corroboration of every detail, 
including a veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The records need only imply the 
veteran's participation (e.g., to not controvert his 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 (2002). 
 
If the occurrence of any claimed combat action (to which a 
claimed stressor is related) or specific inservice stressful 
experience is corroborated, then the RO should schedule the 
veteran for a VA psychiatric examination for the purpose of 
determining whether the corroborated inservice event(s) are 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection of PTSD is considered on the merits.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See         38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
establish entitlement to service 
connection in general and service 
connection for PTSD in particular.  The 
letter should also request him to provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  This should 
include authorization to obtain copies of 
all records of treatment and evaluation 
for PTSD from The Counseling Center of 
Wayne & Holmes Counties, 2285 Benden 
Drive, Wooster, Ohio 44691, including by 
Rashid Pervez, M.D., and Amanda Brewer, 
Ph. D.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Specifically, 
the RO should invite the veteran to 
submit statements from additional service 
comrades or others that establish the 
occurrence of his claimed inservice 
stressful experiences, and to submit all 
military records or other pertinent 
evidence in his possession.  The RO 
should ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  Unless the RO determines that 
evidence corroborating the occurrence of 
a claimed inservice stressor has been 
received, the RO should conduct all 
appropriate action to attempt to 
independently verify any claimed combat 
action or a specific stressor, to include 
contacting the USAJSRRC and attempting to 
verify the veteran's claimed inservice 
stressors, specifically: (a) being 
attacked by the enemy with a meat 
cleaver, causing a head injury requiring 
multiple stitches, and (b) witnessing a 
service comrade from his unit, PFC Steven 
Gertner, stabbed and severely wounded in 
the same incident that occurred when they 
were stationed at the Long My depot 
outside the village of Phu Ty in 
approximately September or October 1970.
		
4.  After associating with the claims 
folder all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any specific combat service (to which an 
alleged inservice stressful experience is 
related), or a specific inservice 
stressful experience or event that has 
been established by the record.  This 
report should then to be added to the 
veteran's claims folder.  If no combat 
service is established or no claimed 
inservice stressful experience has been 
verified, then the RO should so state in 
its report, skip the development 
requested in paragraphs 5 and 6 below, 
and proceed with paragraph 7.

5.  If combat action or a specific 
inservice stressful experience has been 
established, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire 
claims folder must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  However, in rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only 
specifically corroborated combat action 
(to which a claimed inservice stressful 
event is related) or a specifically 
verified inservice stressful experience 
may be considered for the purpose of 
determining whether the veteran has 
experienced an inservice stressor 
sufficient to have resulted in PTSD.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

6.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.. 

7.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

